

115 HR 3817 IH: To amend title XVIII of the Social Security Act to improve the accuracy of geographic adjustment factors under the Medicare program and to permanently extend certain adjustments to such factors for certain localities, and for other purposes.
U.S. House of Representatives
2017-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3817IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2017Mr. Young of Iowa (for himself, Mr. Kind, Mr. Blum, Mr. Duffy, Mr. Loebsack, Mr. Pocan, and Mr. Gallagher) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to improve the accuracy of geographic adjustment
			 factors under the Medicare program and to permanently extend certain
			 adjustments to such factors for certain localities, and for other
			 purposes.
	
 1.Improving the accuracy of geographic adjustment factorsSection 1848(e)(1)(D) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(D)) is amended to read as follows:
			
				(D)Use of accurate data
 (i)In generalIn establishing indices and index values under this paragraph, the Secretary shall use the most recent data available relating to practice expenses, malpractice expenses, and physician work effort in each fee schedule area.
 (ii)Practice expense and work indicesIn establishing indices and index values under clause (i) or (iii) of subparagraph (A), the Secretary shall—
 (I)use the most recent market data available on physician wages, or if available, actual cost data for physician labor; and
 (II)not use nonphysician professional wage data as a proxy for physician wage data. (iii)Practice expense calculationIn calculating index values under clause (i) of subparagraph (A), the Secretary shall use the most recent office rent data available or data from Federally qualified health centers (as defined in section 1861(aa)(4)) expense reports..
		2.Floor for work and practice expense geographic indices for services furnished in Wisconsin and Iowa
 (a)Work geographic indexSection 1848(e)(1)(E) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(D)) is amended to read as follows:
				
					(E)Floor at 1.0 on work geographic index
 (i)For 2004 through 2017After calculating the work geographic index in subparagraph (A)(iii), for purposes of payment for services furnished on or after January 1, 2004, and before January 1, 2018, the Secretary shall increase the work geographic index to 1.00 for any locality for which such work geographic index is less than 1.00.
 (ii)For 2018 and subsequent yearsAfter calculating the work geographic index in subparagraph (A)(iii), for purposes of payment for services furnished in Wisconsin or Iowa on or after January 1, 2018, the Secretary shall increase any such index to 1.00 if such index would otherwise be less than 1.00..
 (b)Practice expense geographic indicesSection 1848(e)(1) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)) is amended— (1)in subparagraph (A), by striking (B), (C), (E), (G), (H), and (I) and inserting (B), (C), (E), (G), (H), (I), and (J); and
 (2)by adding at the end the following new subparagraph:  (J)Floor for practice expense geographic indices for services furnished in Wisconsin or IowaFor purposes of payment for services furnished in Wisconsin or Iowa on or after January 1, 2018, after calculating the practice expense index in subparagraph (A)(i), the Secretary shall increase any such index to 1.00 if such index would otherwise be less than 1.00..
				